DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2020, 09/16/2020,  and 12/06/2021 have been entered and considered. Initialed copy/copies of the PTO-1449 by the Examiner is/are attached.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –  	
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2,6,8, 10-15-16, 20, 22 and 23-27are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bora et al (NPL titled: COMPRESSIVE IMAGE RECOVERY USING RECURRENT GENERATIVE MODEL).
As to independent claim 1, Bora discloses a method of reconstructing a compressed data item (compressed sensing is to estimate a vector from an underdetermined system of noisy linear measurements – see abstract), the method comprising: receiving an input measurement of an input data item, wherein the input measurement of the input data item is a representation of at least one characteristic of the input data item and wherein the input measurement has a lower dimensionality than the input data item (“Compressive or compressed sensing is the problem of reconstructing an unknown vector x ∗ ∈ R n after observing m < n linear measurements of its entries, possibly with added noise: y = Ax∗ + η, where A ∈ R m×n is called the measurement matrix and η ∈ R m is noise” – see section 1, [p][001]); initializing a latent representation, wherein the latent representation has a lower dimensionality than the input data item (see section 1, [p][004] – where a low dimensional representation space z ∈ R k is utilized); for each of one or more optimization steps: processing the latent representation using a generator neural network having a plurality of generator parameters, wherein the generator neural network is configured to process the latent representation in accordance with current values of the generator parameters to generate a candidate reconstructed data item (the generative part learns a mapping from a low dimensional representation space z ∈ R k to the high dimensional sample space G(z) ∈ R n. While training, this mapping is encouraged to produce vectors that resemble the vectors in the training dataset - see section 1, [p][004]), processing the candidate reconstructed data item using a measurement neural network having a plurality of measurement parameters (where the objective is taken to be a combination of L1 error in measurements and a perceptual loss term given by the discriminator – see section 3, [p][002]), wherein the measurement neural network is configured to process the candidate reconstructed data item in accordance with current values of the measurement parameters to generate a measurement of the candidate reconstructed data item (Then we use the full image in our algorithm, i.e., our measurement matrix A is identity. This eliminates the measurement error. Using these measurements, we get the reconstructed image G(^z) through our algorithm. The estimated representation error is then kG(^z) 􀀀 x – see section 6.3.2), and updating the latent representation to reduce an error between the measurement of the candidate reconstructed data item and the input measurement of the input data item (Our approach is to find a vector in representation space such that the corresponding vector in the sample space matches the observed measurements. We thus define the objective to be loss(z) = kAG(z) − yk 2 (1) By using any optimization procedure, we can minimize loss(z) with respect to z – see section 2, [p][003]); and processing the latent representation after the one or more optimization steps using the generator neural network and in accordance with the current values of the generator parameters to generate a reconstruction of the input data item (If the optimization procedure terminates at zˆ, our reconstruction for x ∗ is G(ˆz). We define the measurement error to be kAG(ˆz) − yk 2 and the reconstruction error to be kG(ˆz) − x ∗k 2 – see section 3, [p][004]).
As to claim 2, Bora teaches the method, wherein initializing the latent representation comprises randomly selecting a latent representation (To generate a sample from the generator, we can draw z ∼ PZ  - see section 2, [p][002]).

As to claim 6, Bora teaches the method, wherein the input data item is a tensor having a first number of elements and wherein the input measurement is a tensor having a second, lower number of elements (see section 2, [p][002]).

As to claim 8, Bora teaches the method, wherein updating the latent representation to reduce an error between the measurement of the candidate reconstructed data item and the input measurement of the input data item (our algorithm uses gradient descent to optimize the representation z ∈ R k such that the corresponding image G(z) has small measurement error kAG(z) − yk 2 – see section 1, [p][005] ) comprises: performing a gradient descent step with respect to the latent representation on the error (if the generative model G is differentiable, we can evaluate the gradients of the loss with respect to z using backpropagation and use standard gradient based optimizers – see section 2, [p][004]).

As to claim 10, Bora teaches the method, further comprising: determining an update to the current values of the generator parameters, comprising determining a gradient with respect to the generator parameters of an error between a measurement of the reconstructed data item and the input measurement of the input data item (see section 6.1.1).

As to claim 11, Bora teaches the method, further comprising: determining an update to the current values of the measurement parameters, comprising determining a gradient with respect to the measurement parameters of a measurement loss function (see section 6.2.1).

As to claim 12, Bora teaches the method, wherein the measurement loss measures, for a pair of data items, a difference between: (i) a norm of a measurement of a difference between the two data items in the pair and (ii) a norm of the difference between the two data items in the pair (see section 4, [p][008]).

As to claim 13, Bora teaches the method, wherein the input measurement of the input data item has been generated by processing the input data item using the measurement neural network and in accordance with the current values of the measurement parameters (section 6.3.2).

Claim 14 is rejected for the same reasons as set forth in the rejection of the claim 1, as claim 1 is method claim for the non-transitory computer-readable storage media claimed in claim 14.  

Claims 15-16, 20, 22 and 23-27 are rejected for the same reasons as set forth in the rejection of the claims 1-2,6,8 and 10-13, as claims 1-2,6,8 and 10-13 are method claims for the system claimed in claims 15-16, 20, 22 and 23-27.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-5 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bora et al (NPL titled: Compressed Sensing using Generative Models) as applied to claims 1 and 15 in view of Quan et al (NPL titled: Compressed Sensing MRI Reconstruction Using a Generative Adversarial Network With a Cyclic Loss).
As to claim 3, Bora does not expressly disclose the method, wherein the input measurement encodes a likelihood that the input data item has been generated by the generator neural network instead of being a real input data item.
 Quan discloses a compressed censing MRI reconstruction including wherein the input measurement encodes a likelihood that the input data item has been generated by the generator neural network instead of being a real input data item (Note that the objective function for D can be interpreted as maximizing the loglikelihood for estimating the conditional probability, where the image comes from: D (s) = D (G (s0)) = 0 (fake), and D (s) = 1 (real) – see section III, subsection C, [p][001]).
 Bora and Quan are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have incorporated  the compressed sensing MRI reconstruction method of Quan into the compressed sensing method of Bora to distinguish whether attached discriminator D  image is synthetically generated from s0 by G (s, which is considered fake) or is reconstructed from fully-sampled k-space data using a likelihood measure (see section III, subsection C, [p][001]) . Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

As to claim 4, Bora does not expressly disclose the method, wherein the input measurement comprises, for each of a plurality of classes, a score representing a likelihood that the input data item belongs to the class. Quan discloses a compressed censing MRI reconstruction including wherein the input measurement comprises, for each of a plurality of classes, a score representing a likelihood that the input data item belongs to the class (see section III, subsection C, [p][001]). Therefore combining Bora and Quan would meet the claim limitations for the same reasons as previously discussed in claim 3.

As to claim 5, Bora does not expressly disclose the method,  wherein the plurality of classes includes a class that includes only data items generated by the generator neural network. Quan discloses a compressed censing MRI reconstruction including wherein the plurality of classes includes a class that includes only data items generated by the generator neural network (see section III, subsection C, [p][001]).  Therefore combining Bora and Quan would meet the claim limitations for the same reasons as previously discussed in claim 3.

Claims 17-19 are rejected for the same reasons as set forth in the rejection of the claims 3-5, as claims 3-5 are method claims for the system claimed in claims 17-19.

Claims 9 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bora et al (NPL titled: Compressed Sensing using Generative Models) as applied to claims 1 and 15 in view of Wolf (NPL titled: From zero to research — An introduction to Meta-learning).
As to claim 9, Bora does not expressly disclose the method, wherein the generator neural network and the measurement neural network have been trained jointly using meta-learning by back-propagating through the one or more optimization steps to determine the current values of the generator parameters and the measurement parameters.
Wolf discloses a meta-learning method including wherein the generator neural network and the measurement neural network have been trained jointly using meta-learning by back-propagating through the one or more optimization steps to determine the current values of the generator parameters and the measurement parameters (see pages 5-6, section How do we learn these met-parameters).
 Bora and Quan are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have incorporated  the meta-learning method of Wolf into the compressed sensing method of Bora to compute the gradient that should be applied to each parameter of the neural net to reduce the difference between the label currently predicted by the neural net and the real/target label to update the weights of the optimizer (see page 2, [p][003]). Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

Claim 23 is rejected for the same reasons as set forth in the rejection of the claim 9, as claim 9 is method claim for the system claimed in claim 23.  

Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bora et al (NPL titled: Compressed Sensing using Generative Models) as applied to claims 1 and 15 in view of Salloum et al (NPL titled: Optimal Compressed Sensing and Reconstruction of Unstructured Mesh Datasets)
As to claim 7, Bora does not expressly disclose the method, wherein the number of optimization steps in the one or more optimization steps is a fixed constant.
Salloum discloses an optimal compressing sensing method wherein the number of optimization steps in the one or more optimization steps is a fixed constant (see section 2.1, [p][001]).
Bora and Salloum are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have incorporated  the meta-learning method of Wolf into the optimal compressing sensing method of Salloum to reduce the size of the data as it is being generated during  a large-scale simulation and achieve compression ratios up to two orders of magnitude with reasonable reconstruction accuracy and minimal visual deterioration in the data (see abstract). Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

Claim 21 is rejected for the same reasons as set forth in the rejection of the claim 7, as claim 7 is method claim for the system claimed in claim 21.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Zhou et al (Pub No.: 20210150807) discloses GENERATING REALISTIC POINT CLOUDS. 
.  	Mailhe et al (US Patent No.: 10387765) discloses Image Correction Using A Deep Generative Machine-learning Model
 	Dave et al (NPL titled: COMPRESSIVE IMAGE RECOVERY USING RECURRENT GENERATIVE MODEL) discloses leveraging the recurrent generative model, RIDE, as an image prior for compressive image reconstruction.


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                        July 12, 2022